           Case 1:20-cv-03338-VEC Document 14 Filed 05/05/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 5/5/2020
 -------------------------------------------------------------- X
  DENNIS MARTINEZ, DOUGLAS NGUYEN, :
  JAMES HALLENBECK, JILL                                        :
  WILDBERGER, and DISABILITY RIGHTS                             :
  NEW YORK                                                      :
                                                                :          20-CV-3338 (VEC)
                                              Plaintiffs,       :
                                                                :                ORDER
                            -against-                           :
                                                                :
                                                                :
 ANDREW CUOMO, IN HIS OFFICIAL                                  :
 CAPACITY AS GOVERNOR OF NEW YORK :
 STATE,                                                         :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 5, 2020, a hearing on Plaintiffs’ motion for a preliminary injunction

was held with the parties in this case;

        IT IS HEREBY ORDERED THAT:

    1. Plaintiffs may file a reply brief by May 8, 2020.

    2. A referral to Magistrate Judge Parker for a settlement conference will be entered

        separately.



SO ORDERED.
                                                                    ________________________
Date: May 5, 2020                                                      VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
